Name: Commission Regulation (EEC) No 3134/81 of 30 October 1981 amending Regulation (EEC) No 2785/80 introducing detailed rules for implementing Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 81 Official Journal of the European Communities No L 312/59 COMMISSION REGULATION (EEC) No 3134/81 of 30 October 1981 amending Regulation (EEC) No 2785/80 introducing detailed rules for implementing Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep frozen chickens, hens and cocks Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs , HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 2785/80 is hereby replaced by the following : 'Article 5 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ( 1 ), as last amended by the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 2967/76 of 23 November 1976 laying down common standards for the water content of frozen and deep frozen chickens, hens and cocks (2 ), as last amended by Regulation (EEC) No 2835/80 (3 ), and in particular the third paragraph of Article 8 thereof, Whereas implementation of the system for checking pursuant to Article 3 (2) of Regulation (EEC) No 2967/76 has been subject to delay in certain Member States ; whereas , accordingly, the provisions of Commission Regulation (EEC) No 2785/80 (4 ) should be altered in respect of the provision of statistical reports on checks carried out ; Each Member State shall submit to the Commis ­ sion the results of the checks carried out on the basis of Regulation (EEC) No 2967/76 during the first six months of implementation of the said checks . These results shall be submitted not later than one month after the period in question .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 282, 1 . 11 . 1975 , p . 77 . (2 ) OJ No L 339 , 8 . 12 . 1976, p . 1 . (J ) OJ No L 292, 1 . 11 . 1980 , p . 75 . ( «) OJ No L 28 «, 31 . 10 . 1980 , p . 13 .